989 F.2d 491
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jimmy D. BAKER, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 92-1906.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 28, 1992Decided:  March 29, 1993

Appeal from the United States District Court for the Western District of Virginia, at Big Stone Gap.  Samuel G. Wilson, District Judge.  (CA-91-169)
Jimmy D. Baker, Appellant Pro Se.
Richard Albert Lloret, Office of the United States Attorney, Roanoke, Virginia;  Patricia McEvoy Smith, Assistant Regional Counsel, United States Department of Health & Human Services, Philadelphia, Pennsylvania, for Appellee.
W.D.Va.
AFFIRMED.
Before WIDENER and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Jimmy D. Baker appeals from the district court's order adopting the report and recommendation of the magistrate judge and granting summary judgment in favor of the Secretary of Health and Human Services.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Baker v. Sullivan, No. CA-91-169 (W.D. Va.  July 16, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED